Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 29, 2020

                                    No. 04-20-00149-CR

                                Christopher Timmy BRADY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 556329
                      Honorable Kevin M. O’Connell, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 29, 2020.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court